       Case 1:17-cr-00600-NRB Document 63-11 Filed 10/03/18 Page 1 of 2



Billy,
This letter is from everyone cc’d in this email.
We appreciate your acceptance of responsibility for Fyre Festival. That being said, neither this
or the public statements that we have read have eased our concerns. We are aware that this
matter is not something we can address or fix overnight, but there are giant question marks
around internal operations that have not yet been addressed by leadership. We want to list them
out here so that our concerns are clear and known:
      The majority of us joined this company to build and grow the product. We were always
        told that the festival was simply a mechanism for promoting the platform. Despite
        supposed intentions - which were never realized from a marketing perspective - it has
        ballooned beyond that and now threatens to seriously impact the brand and thus, the
        platform. What is our strategy for realigning on the product going forward and minimizing
        the collateral damage from the festival?
      How exposed is Fyre Media as a company in the case of litigation?
      What is the implication of this on Comcast's recent investment in the product? Please
        provide the terms sheet and explain whether there is a possibility (however remote) of
        losing funding as a result.
      What should our strategy be for dealing with inquiring reporters? As members of the
        product team who did not work on the festival, we are not going to admit culpability for
        the festival's failure, yet we do not want to throw other team members under the bus.
      Why was there an immediate commitment to put on another festival next year before
        there was a proper logistics, financial, and team-wide discussion? This public statement
        lands as foolish, tone-deaf, and above all, concerning to the product team who has thus
        far seen no positive outcomes from this endeavor.
We require a timely explanation of these matters, in the form of a team-wide comprehensive
write up.
Going Forward
As a reminder, we are all highly employable. We've stuck it out through no payroll, no
equipment, no leadership support, the loss of our CTO, and no ability to continue growing the
team - all because we believe in Fyre and the platform. We need to know that Fyre believes in
us. We need to see some serious changes moving forward. We would like to discuss the
following requirements - no exceptions or excuses:
      A comprehensive post-mortem must be done on Fyre Festival. This must be done by
        the end of May.
      We need to see a clear prioritization of the product over all other work. Anyone who
        does not wish to dedicate their time in support of the product and related activities
        should be asked to leave. If we ultimately decide after the post mortem that it would be
        beneficial to host another festival, that work will be done under an entirely separate
        entity and funded through other means
      A complete rebrand of the booking platform, top to bottom, and a new EIN, separating
        it from the festival completely. The Fyre name has been too damaged by this festival to
        continue using it for the booking platform. This work must start immediately.
      This company needs to be made honest. Clear budgets. Legitimate paychecks.
        Paystubs. Health Insurance. Taxes on time. The bonuses promised to all of us in our
        contracts. Stopping on grossly unnecessary spending (private planes, $30k on
        speakers) when new members can’t even get laptops. This all must be in place by the
        end of May.
      We must revisit the company structure, define it and make it explicitly clear. This all
        must be in place by the end of May.
      All department heads (Chief __) need to have well defined budgets - made clear to them
        by the CEO/CFO. This all must be in place by the end of May.
       Case 1:17-cr-00600-NRB Document 63-11 Filed 10/03/18 Page 2 of 2



              must be let go, immediately. Not a single person CC’d on this email is willing to
        work with him any longer. His lack of experience and refusal to seek or accept help in
        areas in which he lacks knowledge was a major contributing factor to the festival’s
        collapse, as well as the poor quality in which the booking platform has been marketed.
        Also, the way he treats team members is deplorable.
Fyre Festival was a complete disaster, and damages to the brand and company are still being
assessed. It was apparent to many of us that failures in festival planning and decision making
were far-reaching and systemic. The universal consensus is that the festival's failures are not
just a referendum on Grant, but on a way of doing business that we do not abide by.
This entire team loves the product and fully believes in its ability for success. As news has
spread, because of this festival, we are sure we will have more competitors soon. We need to
focus, rally and get realistic.
We look forward to your answers and actions. Please let us know if we can help at all.
Thank you for your time,
